                                                                      JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




CHRIS LANGER,                         CV 21-3935 DSF (Ex)
    Plaintiff,
                                      Order REMANDING Case to
                 v.                   State Court

SUNSET SUBSIDIARY LLC, et
al.,
     Defendants.



   This case was removed on the basis of federal question jurisdiction.
Defendant’s counsel suggests that Unruh Act claims based on
violations of the ADA provide for federal question jurisdiction. This is
wrong. Wander v. Kaus, 304 F.3d 856 (9th Cir. 2002). The case is
REMANDED to the Superior Court of California, County of Los
Angeles.

   IT IS SO ORDERED.



Date: May 12, 2021                    ___________________________
                                      Dale S. Fischer
                                      United States District Judge
